                         UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF NORTH CAROLINA


KAREN HAYES PHILLIP,                          ) Civil No. 1:20-cv-00540
                                              )
       Plaintiff,                             )
v.                                            )
                                              ) COMPLAINT and
MCGILL BAPTIST CHURCH, INC.,                  ) DEMAND FOR JURY TRIAL
                                              )
       Defendants.                            )
                                              )
                                              )
                                              )



       Plaintiff, Karen Hayes Phillip (“Plaintiff” or “Hayes Phillip”), by and through counsel,

brings this action for violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b),

the North Carolina Wage and Hour Act (“NCWHA”), N.C. Gen. Stat. §§95.25.1 et. seq., against

Defendant McGill Baptist Church, Inc. (“Defendant” or “McGill Baptist Church”).

                           NATURE OF PLAINTIFF’S CLAIMS

       1.      Plaintiff is a former Teacher at Defendant’s Child Development Center. Defendant

required Plaintiff to attend unpaid mandatory training courses during her employment as a

condition of her continued employment. Plaintiff’s time spent attending the training courses was

compensable work time under the NCWHA and FLSA. Defendant’s failure to compensate

Plaintiff for the time she spent attending the mandatory training courses violates the FLSA and

NCWHA.

       2.      Plaintiff also brings a claim for retaliation under the FLSA. Shortly before her

termination, Plaintiff made multiple complaints to Defendant’s Executive Director of its Child

Development Program about Defendant requiring her to participate in mandatory unpaid training




       Case 1:20-cv-00540-WO-LPA Document 1 Filed 06/16/20 Page 1 of 8
courses. Plaintiff also informed the Executive Director just before her termination that the FLSA

required Defendant to compensate her for the time she spent taking the training courses at

Defendant’s direction. Defendant terminated Plaintiff’s employment because she engaged in

protected activity by protesting Defendant’s unlawful compensation policies under the FLSA.



                                         THE PARTIES

       3.      Plaintiff is adult individual who is a resident of Concord, North Carolina

       4.      Defendant is a North Carolina corporation with its principal place of business

located at 5300 Poplar Tent Road, Concord, NC 28027.

                                JURISDICTION AND VENUE

       5.      The Court has original federal question jurisdiction under 28 U.S.C. § 1331 for the

claims brought under the FLSA, 29 U.S.C. § 201 et. seq.

       6.      The claims for violations of the NCWHA are based on the statutory and common

law of the State of North Carolina. Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367

for the pendent state claims because they arise out of the same nucleus of operative facts as the

FLSA claims – both claims arise out of Defendant’s unlawful policies and practices related to

Plaintiff’s compensation.

       7.      This Court has personal jurisdiction because Defendant conducts business in

Cabarrus County, North Carolina, which is located within this judicial district.

       8.      Venue is proper in this judicial district because Defendant has substantial business

contacts in this district and because the unlawful acts alleged herein occurred in Cabarrus County,

North Carolina.



                                                 2



        Case 1:20-cv-00540-WO-LPA Document 1 Filed 06/16/20 Page 2 of 8
                                COVERAGE ALLEGATIONS

       9.      At all times hereinafter mentioned, Defendant has been an employer within the

meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       10.     At all times hereinafter mentioned, Defendant has been an enterprise within the

meaning of Section 3(r) of the FLSA 29 U.S.C. § 203(r).

       11.     At all times hereinafter mentioned, Defendant has been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that the enterprise has had employees engaged in commerce

or in the production of goods for commerce, or employees handling, selling, or otherwise working

on goods or materials that have been moved in or produced for commerce by any person and in

that the enterprise has had and has an annual gross volume of sales made or business done of not

less than $500,000.

       12.     At all times hereinafter mentioned, Plaintiff was an employee within the meaning

of Section 3(e) of the FLSA, 29 U.S.C. § 203(e).

       13.     At all times hereinafter mentioned, Plaintiff was an employee within the meaning

of Section 95-25.2(4) of the NCWHA, N.C. Gen. Stat. § 95-25.2(4).

       14.     At all times hereinafter mentioned, Defendant was an employer within the meaning

of 95-25.2(5) of the NCWHA, N.C. Gen. Stat. § 95-25.2(5).

                         PLAINTIFF’S FACTUAL ALLEGATIONS

       15.     Defendant is a religious organization which operates a Child Development Center

providing childcare and child development services in Concord, North Carolina.

       16.     Defendant employed Plaintiff as an hourly-paid teacher from approximately June

26, 2019, until February 18, 2020, in its Child Development Center. In this role, Plaintiff educated

                                                 3



        Case 1:20-cv-00540-WO-LPA Document 1 Filed 06/16/20 Page 3 of 8
and provided care for students of the Child Development Center. Plaintiff was a non-exempt

employee under the FLSA entitled to payment of at least the statutory minimum wage for all hours

she was suffered or permitted to work.

       17.     On or about June 26, 2019, Defendant’s Executive Director of its Child

Development Center, Shannon Von Kaenel (“Von Kaenel”) informed Plaintiff that Defendant

required her to obtain multiple childcare-related certifications as a condition of her employment

with Defendant. As a necessary precursor to obtaining the required certifications, Plaintiff

attended training courses.

       18.     On or about August 1, 2019, Plaintiff attended the “American Red Cross

Cardiopulmonary Resuscitation (CPR)” course, which Defendant required Plaintiff and other

employees of the Child Development Center to attend. As of the date of the filing of this

Complaint, Plaintiff has not been compensated for any of the time she spent attending this course.

       19.     On or about August 10, 2019, Plaintiff attended the “Sudden Infant Death

Syndrome and Use of Safe Sleeping Practices,” which Defendant required Plaintiff and other Child

Development Center employees to attend. As of the date of the filing of this Complaint, Plaintiff

has not been compensated for any of the time she spent attending this course.

       20.     Plaintiff attended additional mandatory training courses, other than those described

in Paragraphs 14 and 15, above during her employment with Defendant. As of the date of the

filing of this Complaint, Defendant has not compensated Plaintiff for any of the time she spent

attending the mandatory training courses.

       21.     On or about February 18, 2020, Plaintiff emailed Von Kaenel and objected to

attendance at mandatory training courses without pay. Plaintiff also asserted in the email that the

FLSA required Defendant to compensate her for the time she spent attending training programs

                                                4



        Case 1:20-cv-00540-WO-LPA Document 1 Filed 06/16/20 Page 4 of 8
because of their involuntary nature. Plaintiff further stated that she would complete the remaining

training programs Defendant required if Defendant would compensate her for attending the

training programs. Von Kaenel responded to Plaintiff’s objections with an email directed to

Plaintiff that read: “It doesn’t work like that. Your training hours are not covered. Please let me

know if you will be completing this training as it will need to be completed before returning to

McGill. Thanks.”

       22.     Von Kaenel’s email constituted a termination of Plaintiff’s employment. Von

Kaenel terminated Plaintiff’s employment because Plaintiff raised issues about Defendant

requiring her to attend training courses without pay in violation of the FLSA.

                                            COUNT I

                            (Violation of FLSA – Minimum Wages)

       23.     Plaintiff incorporates by reference paragraphs 1 through 22 of her Complaint.

       24.     Count I arises from Defendant’s violation of the FLSA for its failure to timely pay

all minimum wages Plaintiff earned during her attendance of the mandatory training programs

described above.

       25.     Defendant violated the FLSA by failing to timely pay Plaintiff at least the statutory

minimum wage required by the FLSA during her attendance of the mandatory training programs

described above.

       26.     Defendant’s violation of the FLSA was willful.

                                           COUNT II

                           (Violation of NCWHA – Unpaid Wages)

       27.     Plaintiff incorporates by reference paragraphs 1-26 of her Complaint.



                                                 5



        Case 1:20-cv-00540-WO-LPA Document 1 Filed 06/16/20 Page 5 of 8
        28.    Plaintiff’s NCWHA claim arises from Defendant’s policy and practice of failing to

pay her for the time she spent attending mandatory training programs violation of N.C. Gen. Stat.

§§ 95-25.6 and 95-25.7.

        29.    Defendant failed to pay, and failed to timely pay, all wages earned by Plaintiff on

her regularly scheduled paydays, including the next regular payday following the separation of

Plaintiff’s employment.

        30.    Defendant’s conduct was willful.

                                              COUNT III

                                  (Violation of FLSA – Retaliation)

        31.    Plaintiff incorporates by reference paragraphs 1-30 of her Complaint.

        32.    Defendant has violated and is violating the provisions of 29 U.S.C. § 215(a)(3) by

terminating Plaintiff’s employment because she opposed working without pay in violation of the

FLSA and requested to be paid for the time she spent attending mandatory training programs in

order to comply with the FLSA.

        33.    Defendant acted willfully in terminating Plaintiff’s employment in violation of the

FLSA.

                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands the following relief:

   a)          An Order pursuant to Section 16(b) of the FLSA finding Defendant liable for

        unpaid minimum wages due to Plaintiff and for liquidated damages equal in amount to the

        unpaid compensation found due to Plaintiff;




                                                  6



        Case 1:20-cv-00540-WO-LPA Document 1 Filed 06/16/20 Page 6 of 8
b)           An Order pursuant to N.C. Gen. Stat. § 95-25.22 finding Defendant liable for

     unpaid wages due to Plaintiff and for liquidated damages equal in amount to the unpaid

     compensation found due to Plaintiff;

c)           An Order pursuant to 29 U.S.C. § 216(d) finding the Defendant liable for lost

     wages and liquidated damages resulting from Defendant’s unlawful termination of Plaintiff

     in violation of 29 U.S.C. § 215(a)(3).

d)           An Order awarding the costs of this action;

e)           An Order awarding reasonable attorneys’ fees;

f)           A Declaration and finding by the Court that Defendant willfully violated provisions

     of the FLSA by failing to comply with the minimum wage requirements of the FLSA;

g)           A Declaration and finding by the Court that Defendant willfully violated provisions

     of the NCWHA by failing to comply with the wage payment requirements of the NCWHA;

h)           A Declaration and finding by the Court that Defendant willfully violated provisions

     of the FLSA by terminating Plaintiff’s employment in retaliation for her protesting

     Defendant’s unlawful compensation policies;

i)           An Order awarding pre-judgment and post-judgment interest at the highest rates

     allowed by law; and

j)           An Order granting such other and further relief as may be necessary and

     appropriate.

                                  JURY TRIAL DEMAND


     Plaintiff demands a trial by jury for all issues of fact.




                                                7



     Case 1:20-cv-00540-WO-LPA Document 1 Filed 06/16/20 Page 7 of 8
Dated: June 16, 2020

                            Respectfully submitted,


                             /s/ Jason S. Chestnut
                            Jason S. Chestnut NCSB # 52066
                            Philip J. Gibbons, Jr. NCSB #50276
                            Craig L. Leis NCSB #48582
                            GIBBONS LEIS, PLLC
                            14045 Ballantyne Corporate Place, Ste 325
                            Charlotte, North Carolina 28277
                            Telephone:      (704) 612-0038
                            E-Mail: jason@gibbonsleis.com
                                       phil@gibbonsleis.com
                                      craig@gibbonsleis.com




                               8



Case 1:20-cv-00540-WO-LPA Document 1 Filed 06/16/20 Page 8 of 8
